Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of being under the influence of an intoxicant. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. We note that the loss of good time incurred by petitioner as a result of the disciplinary determination also should be restored (see Matter of Lawrence v Annucci, 141 AD3d 1063, 1063 [2016]). In view of this, and given that petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Rodriguez v Prack, 142 AD3d 1235 [2016]).
Peters, P.J., Garry, Egan Jr., Mulvey and Aarons, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.